TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00565-CV



                       Danny Morman and Janie Morman, Appellants

                                               v.

           Geomatics Surveying and Mapping, Inc., and Jeffrey Curci, Appellees


              FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
         NO. 19-O-089, THE HONORABLE CHRIS SCHNEIDER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants seek to appeal from an interlocutory order dismissing their claims

against the appellees pursuant to Chapter 150 of the Texas Civil Practice and Remedies Code.

See Tex. Civ. Prac. & Rem. Code § 150.002(e) (providing that failure to file certificate of merit

as required by section 150.002 “shall result in dismissal of the complaint”); see also id.

§ 150.002(f) (providing that “[a]n order granting or denying a motion for dismissal is

immediately appealable as an interlocutory order”). Because the interlocutory order was signed

on July 19, 2019, the deadline for appellants to file their notice of appeal was August 8, 2019.

See Tex. R. App. P. 28.1 (types of accelerated appeals), 26.1(b) (providing that notice of

accelerated appeal must be filed within twenty days after judgment or order is signed).

Appellants filed their notice of appeal on August 17, 2019.
                On December 20, 2019, the Clerk of this Court notified appellants that their

notice of appeal was not timely filed but that it was filed within the fifteen-day period in which

Rule 26.3 of the Rules of Appellate Procedure permits parties to file a motion for extension of

time to file their notice of appeal. See Tex. R. App. P. 26.3. The Clerk further explained that

this Court may imply a motion for extension of time in this circumstance but that appellants were

required to reasonably explain the need for an extension. See Verburgt v. Dorner, 959 S.W.2d 615,

617 (Tex. 1997) (“Following an implied motion for extension of time, it is an appellant’s burden

to establish a reasonable explanation . . . for the needed extension.”). The notice requested that

the appellants file a response on or before January 2, 2020, explaining why an extension of time

was needed to file the notice of appeal and notified appellants that the failure to do so would

result in the dismissal of this appeal for want of jurisdiction. To date, appellants have not filed a

response. Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), (c).



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Jurisdiction

Filed: February 14, 2020




                                                 2